Citation Nr: 1541384	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right eye disorder.  

2.  Entitlement to an increase in a 30 percent rating for a left eye disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan, that essentially reopened and denied the Veteran's claim for entitlement to service connection for a right eye disorder on a de novo basis.  

The Board observes that the September 2009 RO decision (noted above) essentially reopened and denied the Veteran's claim for entitlement to service connection for a right eye disorder on a de novo basis.  The Board notes, however, that service connection for that disorder was previously denied in a final January 1990 RO decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a right eye disorder.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Additionally, the Board observes that a January 2010 RO decision found that there was clear and unmistakable error (CUE) in regard to the rating assigned for the Veteran's service-connected left eye disorder (left eye blindness secondary to optic atrophy due to central retinal artery thrombosis) and reduced the assigned rating from 50 percent to 30 percent, effective May 23, 2008.  The Veteran filed a notice of disagreement in July 2010 and a statement of the case was issued in January 2013.  Although the RO issued a supplemental statement of the case that essentially listed an issue as to the propriety of the reduction of the rating for a left eye disorder from 50 percent to 30 percent, effective May 23, 2008, to include entitlement to a rating in excess of 50 percent for a left eye disorder, in February 2014, it is clear from the record that the Veteran did not appeal that issue.  The Board notes that a timely substantive appeal was not submitted as to the issue of the propriety of the reduction of the rating for a left eye disorder from 50 percent to 30 percent, effective May 23, 2008, to include entitlement to a rating in excess of 50 for a left eye disorder.  

In June 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

The Veteran's reopened claim for entitlement to service connection for a right eye disorder, as well as the issue of entitlement to an increase in a 30 percent rating for a left eye disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a right eye disorder in January 1990, and the Veteran did not appeal nor was new and material evidence received within the appeal period.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  


CONCLUSION OF LAW

1.  The January 1990 RO decision that denied entitlement to service connection for a right eye disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a right eye disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO denied service connection for a right eye disorder in January 1990.  The Board notes that there was no new and material evidence received within one year of the January 1990 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The January 1990 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the July 2005 RO decision included the Veteran's service treatment records; post-service private and VA treatment records; VA examination reports; and the Veteran's own statements.  The RO denied service connection for a right eye disorder (listed as a right eye condition) in January 1990 on the basis that a VA medical opinion of record indicated that there was no relationship between the Veteran's visual acuity deficit in his right eye and his service-connected left eye disability.  The RO noted that an April 1989 VA eye examination report noted that an examination of the Veteran's left eye disorder revealed that there was no possible light perception.  It was noted than an examination of the Veteran's right eye revealed a visual acuity of 20/20.  The RO indicated that an opinion was elicited as to the possibility of a visual acuity deficit of the right eye secondary to the Veteran's service-connected left eye disorder, and that the examiner found that there was no evidence of sympathetic ophthalmological findings.  

The evidence received since the January 1990 RO decision includes additional post-service private and VA treatment records; VA examination reports; and statements and testimony from the Veteran.  

An August 2014 VA Humphrey Visual Field Testing report noted that testing was performed on the Veteran's right eye only because his left eye had no light perception.  As to an interpretation, the examiner indicated that the Veteran's right eye had dense glaucomatous visual field defects with few points above and below fixation spared.  The assessment was that the Veteran had a visual field defect of the right eye, with less than 20 degrees remaining, secondary to advanced glaucoma, and that he was essentially monocular secondary to optic atrophy related to trauma (left eye) with advanced glaucoma in the right eye.  The diagnoses were listed as legally blind with a visual field deficit of less than 20 degrees; advanced glaucoma in the right eye; and optic atrophy in the left eye secondary to trauma.  

An additional August 2014 VA treatment report, the next day, related an assessment of nuclear sclerosis of the right eye, with anterior subscapular cataracts likely becoming very sensitive as the Veteran was monocular and had more sensitivity to disturbances caused the central nature of changes; glaucoma of the right eye, advanced; monocular right eye, with refractive error; and optic atrophy of the left eye secondary to blunt trauma, stable, no light perception, no pain.  

The Board observes in the evidence available at the time of the January 1990 RO decision, there was no specific evidence relating the Veteran's current right eye disorder to his period of service, or to his service-connected left eye disorder.  The Board observes that the August 2014 2014 VA Humphrey Visual Field Testing report appears to indicate a possible relationship between the Veteran's right eye disorder and his service-connected left eye disorder.  The examiner reported that an interpretation of the Humphrey Visual Field Testing, as to the Veteran's right eye, showed that he had a visual field deficit with less than 20 degrees remaining in the right eye, secondary to advanced glaucoma, and that he was essentially monocular secondary to optic atrophy related to trauma (left eye) and advanced glaucoma in the right eye.  Additionally, a subsequent August 2014 VA treatment report, the next day, related an assessment that included nuclear sclerosis of the right eye, with anterior subscapular cataracts likely becoming very sensitive as the Veteran was monocular and had more sensitivity to disturbances caused the central nature of changes, as well as advanced glaucoma of the right eye, and a monocular right eye, with refractive error.  The Board observes that such diagnoses appear to indicate that some right eye pathology may be related, at least in part, to the Veteran's service-connected left eye.  Additionally such evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the August 2014 VA Humphrey Visual Field Testing report and the August 2014 VA treatment entry are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a currently diagnosed right eye disability stemming from the Veteran's service-connected left eye disorder.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence received since the January 1990 RO decision is new and material, and thus the claim for service connection for a right eye disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for a right eye disorder will be addressed further in the remand section.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a right eye disorder has been received; to this limited extent, the appeal is granted.  



REMAND

The remaining issues on appeal are entitlement to service connection for a right eye disorder on the merits and entitlement to an increase in a 30 percent rating for a left eye disorder.  

The Veteran is service-connected for a left eye disorder (left eye blindness secondary to optic atrophy due to central retinal artery thrombosis).  The Veteran contends that he has a right eye disorder that is related to service, or, more specifically, that is related to his service-connected left eye disorder.  He essentially maintains that he has overcompensated for the bad vision in his left eye which has caused his vision in his right eye to deteriorate.  

The Board notes that the Veteran has also claimed that service connection should be granted for a right eye disorder under the provisions of 38 C.F.R. § 3.383 (2015).  The Board notes, however, that such provision refers to special consideration for paired organs and extremities when rating a service-connected disability and not for establishing entitlement to service connection for a disability. 

The Veteran is competent to report having right eye problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of any right eye problems.  Such records do show treatment for a left eye disorder.  

Post-service private and VA treatment records show treatment for variously diagnosed right eye disorders on numerous occasions.  

An April 1989 VA eye examination report noted that the Veteran complained of a headache and blurred vision.  He stated that he could not judge distances and that his left eye would not open completely.  The diagnoses included optic atrophy of the left eye and rule out glaucoma of the right eye.  The examiner indicated that there was no evidence of sympathetic ophthalmological findings.  

A May 2009 VA eye examination report included a notation that the Veteran's claims file was reviewed.  The Veteran stated that his right eye condition was aggravated by his left eye condition.  He complained of blurry vision, a loss of central vision, and a loss of peripheral vision.  The diagnoses were no light perception in the left eye, secondary to trauma in 1968, with aphakia; glaucoma of the right eye, not due to trauma as it was open angle glaucoma; and slight cataracts of the right eye.  The examiner commented that the Veteran's left eye condition had not caused or aggravated the right eye condition.  The examiner stated that the Veteran's right eye had glaucoma that was based on age and his genetic history.  

A December 2014 VA eye conditions examination report included a notation that the Veteran's claims file was reviewed.  The diagnoses were a blind left eye due to optic atrophy from a blunt trauma explosion while in service; glaucoma of the right eye; and a cataract of the right eye.  The examiner indicated that the Veteran's right eye condition was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected left eye condition.  The examiner stated, as to a rationale, that the Veteran's right eye condition of glaucoma was less likely than not due to or the result of the left eye.  

The Board observes that the April 1989 and May 2009 VA eye examination reports, and the December 2014 VA eye conditions examination report, did not address whether the Veteran's current right eye problems were directly related to his period of service.  Additionally, the respective examiners provided little, if any, rationales for their opinions that the Veteran's claimed right eye disorder was not related to his service-connected left eye disorder.  

Additionally, the Board notes that a subsequent VA treatment report appears to refer to a possible relationship between the Veteran's service-connected left eye disorder and his claimed right eye disorder.  

For example, an August 2014 VA Humphrey Visual Field Testing report noted that testing was performed on the Veteran's right eye only because his left eye had no light perception.  As to an interpretation, the examiner indicated that the Veteran's right eye had dense glaucomatous visual field defects with few points above and below fixation spared.  The assessment was that the Veteran had a visual field defect of the right eye, with less than 20 degrees remaining, secondary to advanced glaucoma, and that he was essentially monocular secondary to optic atrophy related to trauma (left eye) with advanced glaucoma in the right eye.  The diagnoses were listed as legally blind with a visual field deficit of less than 20 degrees; advanced glaucoma in the right eye; and optic atrophy in the left eye secondary to trauma.  

Additionally, the Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board finds that the Veteran has not been afforded a VA examination with an opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for entitlement to service connection for a right eye disorder.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

The Board observes that in June 2015 statements, the Veteran and his representative requested that, apparently, VA treatment records dated in May 2015 be reviewed.  The Board notes that there are no VA treatment reports of record subsequent to March 2015.  As there are possible further treatment records, including VA treatment records, that may be pertinent to the Veteran's claim, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that in a March 2015 decision, the RO denied a claim for entitlement to an increase in a 30 percent rating for a left eye disorder.  In April 2015, the Veteran expressed disagreement with the denial of that claim.  The RO has not issued a statement of the case as to the issue of entitlement to an increase in a 30 percent rating for a left eye disorder.  It is necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain any outstanding relevant VA treatment records dated since March 2015 and associate them with the Veteran's claims file.  

2.  Ask the Veteran to identify all other medical providers who have treated him for right eye problems since March 2015.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed right eye disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right eye disorders.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right eye disorders are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports of the Veteran of right eye problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected left eye disorder caused or aggravated any currently diagnosed right eye disorders.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed right eye disorders by the Veteran's service-connected left eye disorder is found, the examiner must attempt to establish a baseline level of severity of the diagnosed right eye disorder prior to aggravation by the service-connected left eye disability.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Issue the Veteran a statement of the case as to the issue of entitlement to an increase in a 30 percent rating for a left eye disorder, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


